Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
No obstante lo difícil que se hace entenderlo —y acep-tarlo, desde un punto de vista jurídico— un análisis dete-nido de la opinión mayoritaria emitida demuestra que la decisión del Tribunal de revocar la sentencia sumaria dic-tada por el Tribunal Superior de Puerto Rico, Sala de Gua-yama, descansa en el sorprendente y tortuoso razonamiento de que como nuestro ordenamiento jurídico, alegadamente, no contiene un precepto legal específico que le permita al Estado recobrar fondos públicos ilegalmente apropiados por un empleado público deshonesto, con relación a ello se debe recurrir a la acción “genérica” provista por la doctrina del enriquecimiento injusto, acción sui generis a la cual —conforme resuelve el Tribunal— procede aplicarle el tér-mino prescriptivo de quince (15) años que establece el Art. 1864 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5294.
Dicho razonamiento resulta ser, por lo erróneo, alta-mente sorprendente. Es verdaderamente inexplicable que este Tribunal, con el aparente propósito de subsanar una actuación a todas luces negligente de la Rama Ejecutiva, le dé la espalda a, y/o varíe, doctrinas firmemente estableci-das en nuestra jurisdicción. No le corresponde a este Tribunal “sacarle las castañas del fuego” al Estado. Nuestra función se limita a velar porque se haga cumplida justicia, independientemente de quiénes son los litigantes en el pleito ante nuestra consideración.
HH
Los hechos, pertinentes y materiales, del caso son sor-prendentemente sencillos. El 27 de octubre de 1978, la Ofi-cina del Contralor de Puerto Rico hizo público un informe *326relativo a una intervención que había llevado a cabo en el Municipio de Cayey. Del mismo surgía que el codemandado Ángel Soto Santiago, quien era empleado del referido mu-nicipio, se había apropiado ilegalmente de fondos públicos pertenecientes al Municipio de Cayey durante el período de 10 de abril de 1975 a 30 de marzo de 1976.
El Ministerio Público radicó denuncia ante el foro judicial contra Soto Santiago por una supuesta infracción al Art. 216 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. see. 4391. El proceso, en sus méritos, nunca pudo ser celebradp; ello debido a que Soto Santiago fue decla-rado “mentalmente incapacitado” para ser sometido a juicio.
El 22 de junio de 1988 el Secretario de Justicia de Puerto Rico —en representación del Municipio de Cayey y actuando al amparo de las disposiciones de la Ley Núm. 17 de 8 de mayo de 1973— radicó ante el Tribunal Superior de Puerto Rico, Sala de Guayama, una demanda “sobre: cobro de dinero” contra Ángel Soto Santiago, su esposa Benita López Soto, y la sociedad legal de gananciales compuesta por ambos. En lo pertinente, se alegó en dicha demanda que “el demandado Ángel Soto Santiago se apropió ilegal-mente de fondos públicos por un monto de $14,418.18 mientras se desempeñaba como recaudador” del Municipio de Cayey. Esto es, la base u origen de la acción sobre cobro de dinero radicada lo es, precisamente, el acto delictivo ale-gadamente cometido por el codemandado Soto Santiago.(1)
Luego de contestada la demanda, la parte demandada radicó una solicitud de sentencia sumaria. En la misma alegó, en síntesis y en lo pertinente, que la acción radicada estaba prescrita por razón de que a la misma le era de aplicación el término prescriptivo de un (1) año que esta-*327blece el Art. 1869 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5298. No obstante la oposición de la parte demandante, el tribunal de instancia declaró con lugar la moción de sentencia sumaria radicada. Acudió, en revisión, el Municipio de Cayey ante este Tribunal imputándole error al referido foro al así resolver.
En el día de hoy, como expresáramos al comienzo, el Tribunal revoca la referida sentencia. Disentimos; veamos por qué.
h — I h-H
El obstáculo jurídico infranqueable con que se confronta la opinión mayoritaria radica en el hecho de que la doc-trina sobre enriquecimiento injusto es una en equidad que únicamente puede ser invocada “ ‘cuando la ley no ha pre-visto una situación en la que se produce un desplaza-miento patrimonial que no encuentra una explicación ra-zonable en el ordenamiento vigente’ Ortiz Andújar v. E.L.A., 122 D.P.R. 817, 822 (1988). En otras palabras, la acción civil que hoy por fiat judicial, errónea e innecesaria-mente, crea o fabrica la Mayoría —una, en las propias pa-labras del Tribunal, “mas bien de ... naturaleza personal... y, más genéricamente, como la que procede para vindicar un enriquecimiento sin causa” —(énfasis suprimido) opi-nión mayoritaria, pág. 322— no procede por cuanto para que la misma tenga eficacia resulta necesario que el Es-tado “ ‘no tenga ninguna otra acción para obtener resarci-miento’ ”. El Toro Electric Corp. v. Zayas, 106 D.P.R. 98, 102 (1977).
Procede, en consecuencia, que nos cuestionemos si nues-tro ordenamiento jurídico contiene, o le provee al Estado, un precepto, o vehículo, estatutario que le permita reco-brar fondos públicos ilegalmente apropiados por un em-pleado público deshonesto. La contestación en la afirma-: tiva “resalta a la vista y hiere la retina”. In re Roldán González, 113 D.P.R. 238, 242 (1982). Nos explicamos.
*328HH HH HH
Establece el Art. 1802 del vigente Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5141, que:
El que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado. La imprudencia concurrente del perjudicado no exime de respon-sabilidad, pero conlleva la reducción de la indemnización. (En-fasis suplido.)
Reiteradamente hemos expresado que “[e]l concepto de culpa del Art. 1802 del Código Civil —ed. 1930— es infini-tamente abarcador, tan amplio y abarcador como suele ser la conducta humana”. (Énfasis suplido.) Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305, 310 (1970). Según expresa-mos en el citado caso de Reyes v. Sucn. Sánchez Soto, pág. 313, “[e]l concepto de la culpa incluye todo tipo de trans-gresión humana tanto en el orden legal como en el orden moral, y ... lleva en sí el presupuesto de la ilicitud y la antijuridicidad —lo contrario a Derecho”. Reyes v. Sucn. Sánchez Soto, ante. “Es ilícita aquella conducta que esté en contra del mínimo sobreentendido del orden de la vida.” Ramos v. Cario, 85 D.P.R. 353, 359 (1962).
Por otro lado, es norma firmemente establecida por este Tribunal que el concepto de culpa al cual se alude en el Art. 1802 del Código Civil, ante, incluye actos delictivos según definidos en el vigente Código Penal. En específico, y en relación con las “obligaciones civiles nacidas de los delitos o faltas” de que habla el Art. 1045 del Código Civil, 31 L.P.R.A. sec. 2995, hemos resuelto que a dichas obligacio-nes civiles nacidas de delitos le aplican las disposiciones del citado Art. 1802. A esos efectos, véanse: Guzmán v. Vidal, 19 D.P.R. 841 (1913); Reyes v. Aponte, 60 D.P.R. 890 (1942); H.M. Brau del Toro, Los daños y perjuicios extra-contractuales en Puerto Rico, San Juan, Pubs. J.T.S., 1986, Vol. I, Cap. 1, pág. 57.
*329La opinión mayoritaria descansa en la premisa errónea de que al existir una relación jurídica previa (patrono-empleado) no es de aplicación el Art. 1802, ante. Al así actuar se apoya en el principio general de que la responsa-bilidad extracontractual entra en juego cuando la persona que causa el daño ilícito no está vinculada por un contrato. Ciertamente esta situación ocurre solamente cuando nos enfrentamos a la llamada responsabilidad aquiliana pura.
No obstante, en esta jurisdicción, al igual que en Es-paña, existen otras modalidades en que sí procede la ac-ción ex delicto. A esos efectos, este Tribunal ha resuelto en varias ocasiones que aunque exista una relación contractual o una relación jurídica previa, la acción en daños y perjuicios procede cuando la misma surge del incumpli-miento de unas obligaciones y unos deberes impuestos por la ley que son necesarios a la convivencia social. Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410 (1990); Santiago Nieves v. A.C.A.A., 119 D.P.R. 711 (1987); Colón Prieto v. Géigel, 115 D.P.R. 232 (1984); Chévere v. Cátala, 115 D.P.R. 432 (1984); Mejias v. López, 51 D.P.R. 21 (1937), entre otros. Brau del Toro, op. cit, págs. 42-47. En adición, somos del criterio que el hecho de que exista un contrato o una relación jurídica previa no excluye automáticamente la responsabilidad extracontractual. Véase Ramos v. Orientalist Rattan Furnt., Inc., 130 D.P.R. 712 (1992).
En el caso particular ante nuestra consideración, como certeramente señala la parte demandada recurrida, el in-cumplimiento por parte de Soto Santiago de su deber de entregarle al Municipio de Cayey los fondos por él recau-dados constituye el quebrantamiento de un deber impuesto por la ley y no de una obligación contractual. Véase Ocasio Juarbe v. Eastern Airlines, Inc., ante.(2) Los hechos por los *330cuales se le reclama a éste, en la llamada acción sobre co-bro de dinero, constituyen delito; tipificados los mismos como tal por los Arts. 166 (apropiación ilegal agravada) y 216 (apropiación de fondos públicos) del Código Penal, 33 L.P.R.A. sees. 4272 y 4391. A esos efectos, conviene recor-dar que este Tribunal específicamente ha resuelto que la apropiación “es meramente una de las formas de culpa des-critas en el artículo 1802 de nuestro Código Civil...”. Sucn. Sorbá v. Viñas, 49 D.P.R. 32, 37 (1935).
IV
¿Constituye el dinero efectivamente sustraído por el co-demandado Soto Santiago un “daño” reparable bajo el ci-tado Art. 1802 del Código Civil?
De entrada aceptamos que, de ordinario, la sustracción de fondos públicos puede ocasionar, en adición al daño con-sistente en el dinero sustraído, otros daños adicionales al erario, daños a los que hace referencia la Opinión mayori-taria emitida.(3) El Estado, como hemos visto, no hace re-clamación alguna respecto a estos otros daños en la de-manda que radicara en el presente caso; por el contrario, únicamente reclama la suma de dinero ilegalmente apro-piada por el codemandado Soto Santiago. Dicha actuación ha tenido el efecto lamentable de confundir a la mayoría de los integrantes del Tribunal; erróneamente resuelven que el hecho dé que el Estado no haya reclamado dichos daños adicionales convierte la demanda radicada en una “acción restitutoria”, ajena al Art. 1802 del Código Civil, ante.
El “daño” es el mal, perjuicio, deterioro, menoscabo, *331aflicción, perturbaciones y lesiones que pueden ser infligi-das por una persona a otra, como también el conjunto de perturbaciones y lesiones diversas producidas al patrimonio. Brau del Toro, op. cit., pág. 427. En García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 207 (1988), establecimos que un “ ‘[d]año' es todo aquel menoscabo material o-moral que sufre una persona, ya en sus bienes vita-les naturales, ya en su propiedad o en su patrimonio, cau-sado en contravención a una norma jurídica y por el cual ha de responder otra”. (Énfasis suplido.)
Entre las clasificaciones de daños recobrables bajo el ci-tado Art. 1802 están los daños patrimoniales. El daño patrimonial puede manifestarse como la pérdida o disminu-ción de valores ya existentes; esto es, como un empobrecimiento del patrimonio. Brau del Toro, op. cit., pág. 428. Esto se conoce también como daño emergente o positivo. El daño patrimonial también es definido como el menoscabo patrimonial sufrido por la víctima y comprende tanto el desembolso efectivo como la ganancia frustada o que haya dejado de obtener. A. Yagüez, La responsabilidad civil, Bilbao, Publicaciones de la Universidad de Deusto, 1988, Vol. 26, pág. 223. Puig Brutau (citando a De Cupis) define “daño emergente” como aquél efectuado cuando el objeto del daño es un interés actual, o sea, el interés rela-tivo a un bien que ya corresponde a una persona en el instante en que el daño se ha ocasionado. J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, T. II, Vol. 3, pág. 182.
El daño causado bajo las disposiciones del Art. 1802, ante, puede ser reparado en dos formas: la reparación natural o reintegración en forma específica y la reparación mediante indemnización pecunaria. Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985). La indemnización pecunia-ria “crea una situación patrimonial que equivale a la des-truida por el daño causado”. Puig Brutau, op. cit., pág. 191. La medida del daño resarcible tiene un carácter objetivo *332cuando corresponde al valor del bien dañado. Puig Brutau, ante. “El ‘resarcimiento o indemnización pecuniaria con-siste en atribuir al perjudicado la cantidad de dinero sufi-ciente para compensar su interés perjudicado. Es como una subrogación real en la que el dinero ocupará el lugar de los daños y perjuicios sufridos’ ”. (Énfasis suprimido.) Rodríguez Cancel v. A.E.E., ante, págs. 455-456. Por otro lado, la reintegración en forma específica significa devolver o re-poner las cosas o bienes dañados al estado que tenían antes del daño sufrido. Puig Brutau, ante.
Conforme lo anteriormente expuesto, entendemos que la acción del Estado instada con el propósito de recobrar unos fondos que ilegalmente se apropió el demandado es una en reclamación de daños patrimoniales, los cuales son recobrables bajo el citado Art. 1802. El hecho de que el Estado solamente haya reclamado esta partida de daños en específico, renunciando a las otras, no tiene el efecto de excluir una causa de acción bajo el Art. 1802, ante. La par-tida reclamada en la demanda es un daño derivado direc-tamente de la alegada apropiación ilegal. Ese daño consiste en una disminución patrimonial ocasionada por un acto ilícito del demandado.(4)
En vista de lo expresado, resulta obvio que no procede una acción de enriquecimiento injusto en el caso de autos. No se cumple con el requisito de inexistencia de un precepto legal que esté disponible al demandante para resarcir su lesión patrimonial. El demandante tenía a su disposición una causa de acción bajo el Art. 1802, ante. La conducta imputada al codemandado Soto Santiago establece una apropiación ilegal de fondos públicos que, de ser probada, constituye un acto culposo que causa un daño patrimonial al Estado, recobrable bajo las disposiciones del Art. 1802 del Código Civil de Puerto Rico, ante.
*333V
Siendo ello así, el Estado demandante tenía el término de un año, que establece el Art. 1868 del Código Civil, ante, para radicar la acción en cobro del dinero ilegalmente apropiado por el codemandado Soto Santiago.(5) No lo hizo; dejó transcurrir en exceso de diez (10) años, desde que la Oficina del Contralor de Puerto Rico hizo público su in-forme, para radicar la misma. La acción radicada está prescrita. El Estado, al igual que cualquier otro ciuda-dano, debe responder —y ser penalizado— por los actos ne-gligentes en que incurre.

 Procede que se enfatice y aclare que el Secretario de Justicia de Puerto Rico radicó —en adición a, y conjuntamente con, la demanda— una moción en la cual solicitaba del tribunal de instancia que se le nombrara un “tutor y/o defensor judicial” al codemandado Soto Santiago.


 En Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410, 418 (1990), ex-presamos que las “acciones en daños y perjuicios proceden cuando ha habido una violación de un derecho que se concede o la omisión de un deber impuesto por ley. El Art. 1802 del Código Civil, supra, le impone la obligación a quien causa un daño, *330mediando culpa o negligencia, de repararlo”.


 Como se expresa en la opinión mayoritaria, pág. 312, entre dichos daños sé encuentra “ ‘[el] perjuicio patrimonial [que causa] el dar a los caudales del Estado un destino diferente del que tenía asignado, que obliga a proveer con otros medios eco-nómicos no previstos a las necesidades que aquellos caudales habían de cubrir o dejar desatendidos los servicios públicos para los que habían sido presupuestados’ ”.


 Se ha establecido que la verdadera naturaleza de la acción que se ejercita se determina no por el título que se consigna en la demanda y sí por las alegaciones contenidas en ella. Muñoz v. Pardo, 68 D.P.R. 612 (1948).


 Sobre este aspecto, Vélez Torres nos dice:
“La prescripción anual que el articulo 1868 dispone para las acciones orien-tadas a exigir responsabilidad por actos culposos y negligentes según dispone el artículo 1802 se refiere a todas las acciones delictuales, es decir, no sólo a aque-llas que nacen como consecuencia de actos negligentes o culposos, sino también a las resultantes de actos que son considerados delitos por el Código penal y otras leyes especiales.” J. Vélez Torres, Curso de Derecho Civil, San Juan, Ed. Art. Printing, 1981, T. IV, Vol. 1, págs. 61-62.